Title: Thomas Jefferson to Archibald Robertson, 30 April 1813
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir Poplar Forest Apr. 30. 13.
          You had a right to expect to hear from me ere this on the subject of a paiment. but I am one among the unfortunate who have been caught by the blockade before the sale of my flour. I have between 4. & 500. barrels now in Richmond, & not a barrel sold. I
			 have desired mr Gibson to hold up for 7.D. thro’ this month, but then to sell for whatever he can get. the moment I hear from him that he has sold, you shall hear
			 from me, and with all the effect in my power. I saw a gentleman on
			 the road immediately from Richmond, who told me they were beginning to send off flour from Norfolk thro’ the canal to be exported from the sound; that this had occasiond flour to look up, that 6½ D. could be got for a quantity and it was believed as this channel of exportation should get better under way, the price of flour would rise.
			 should this prospect open on mr Gibson, he may in his prudence hold on a little longer. but I shall not consent to yield much to this expectation, but press a
			 sale on any terms rather than risk losing the whole. Accept the assurances of my great respect & esteem.
          Th:
            Jefferson
        